

116 HRES 724 IH: Condemning the human rights violations taking place in Jammu and Kashmir and supporting Kashmiri self-determination.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 724IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Ms. Tlaib submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the human rights violations taking place in Jammu and Kashmir and supporting Kashmiri
			 self-determination.
	
 Whereas the United States Government seeks friendly relations and has long shared an important relationship with the Republic of India;
 Whereas the United States Government seeks to preserve peace and security in Jammu and Kashmir; Whereas the United States Government seeks to promote the human rights and liberties of all people, including the freedom to practice, worship, or observe one’s own religion;
 Whereas the Government of India has unilaterally changed the status of Jammu and Kashmir without a direct consultation or the consent of the Kashmiri people;
 Whereas the Office of the United Nations High Commissioner for Human Rights has reported gross human rights abuses in Jammu and Kashmir;
 Whereas the Government of India has enforced a strict curfew in Jammu and Kashmir that has restricted freedom of expression, assembly, and movement;
 Whereas, on August 5, 2019, the Government of India enacted a communications blockade in Jammu and Kashmir that includes the suspension of landlines and shutdown of mobile phone networks and internet access, and service has only been partially restored as of October 14, 2019;
 Whereas Kashmiri Americans and Kashmiris around the world have had difficulty or been unable to contact their family members since the imposition of the communications blockade on August 5, 2019;
 Whereas press accounts and human rights observers have documented that the actions of the Government of India in imposing a communications blockade have inhibited access to life-saving medical care;
 Whereas international human rights observers have documented the security services of the Government of India’s excessive use of force against civilians in Jammu and Kashmir, including the use of pellet shotguns, tear gas, and rubber bullets against protestors, as reported by the United Nations High Commissioner for Human Rights;
 Whereas the Government of India has used the arrest and indefinite detention of thousands of people to control civilians of all ages, including minors as young as nine, in Jammu and Kashmir using the Public Safety Act, which violates article 9(2) of the International Covenant on Civil and Political Rights;
 Whereas the Government of India has detained Kashmiri civil society leaders of all political perspectives without charge or trial and, as of September 25, 2019, prominent political and business leaders remain in detention;
 Whereas detentions and harassment of journalists in Jammu and Kashmir has been reported by independent observers and journalistic organizations;
 Whereas the right to religious expression has been severely curtailed, including the closures of mosques and religious buildings;
 Whereas the Government of India has barred senior United States Government officials and foreign journalists from traveling to Jammu and Kashmir since August 5;
 Whereas the actions of the Government of India are not reflective of the shared democratic norms and values between the United States and India;
 Whereas the actions of the Government of India constitute violations of the United Nations Universal Declaration of Human Rights;
 Whereas the Government of India has failed to hold its military accountable and perpetuated a state of impunity for members of the Indian Armed Forces and related security services, in part through the Armed Forces Special Powers Act;
 Whereas the Office of the United Nations High Commissioner for Human Rights issued reports in 2018 and 2019 calling for the Governments of India and Pakistan to implement policy recommendations to safeguard human rights; and
 Whereas, according to the United Nations High Commissioner for Human Rights Update on the Situation of Human Rights in Indian-Administered Kashmir and Pakistan-Administered Kashmir from May 2018 to April 2019, the militant groups Lashkar-e-Tayyiba, Jaish-e-Mohammed, Hizbul Mujahideen, and Harakat Ul-Mujahidin have contributed to the harsh conditions and dire human rights situation faced by civilians in Jammu and Kashmir: Now, therefore, be it
	
 That the House of Representatives— (1)opposes any use of force against civilian populations by governmental and nongovernmental actors alike;
 (2)opposes and condemns the use of pellet shotguns and rubber bullets as a crowd-control method in any case;
 (3)affirms that any changes to the status of Jammu and Kashmir must be made with the direct consultation of the Kashmiri people, who must play a central role in the determination of their future;
 (4)urges the Government of India to immediately lift all remaining elements of the communications blockade imposed in Jammu and Kashmir, including restoring phone and internet access and refraining from any interference with the provision of medical treatment;
 (5)urges the Department of State to facilitate contact between Kashmiri Americans and their family members in Jammu and Kashmir;
 (6)reaffirms its strongly held belief that freedom of religion is a central and inalienable right of all people as promulgated in the United Nations Universal Declaration of Human Rights and urges the Government of India to ensure compliance with the Universal Declaration of Human Rights in Jammu and Kashmir;
 (7)urges the Government of India to exercise restraint when performing security and policing operations and denounces the widespread use of threats and excessive force against civilians, protestors, and detainees;
 (8)urges the Government of India to immediately release unjustly and indefinitely detained people in Jammu and Kashmir and to cease arbitrary and politically motivated detentions;
 (9)urges the Governments of India and Pakistan to engage in dialogue to deescalate tensions and protect human rights;
 (10)urges the Governments of India and Pakistan to renounce the use of force to settle the status of all disputed territories between them;
 (11)urges the Governments of India and Pakistan to grant representatives of the Office of the United Nations High Commissioner for Human Rights full and unfettered access to their respective sides of the Line of Control; and
 (12)urges the Governments of India and Pakistan to implement the policy recommendations of the Office of the United Nations High Commissioner for Human Rights contained in its 2018 and 2019 reports.
			